               Case 3:18-cv-06155-JCS Document 72 Filed 05/05/20 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN
     Chief Trial Deputy
 3   MARGARET W. BAUMGARTNER, State Bar #151762
     KAITLYN MURPHY, State Bar #293309
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, 6th Floor
     San Francisco, California 94102-5408
 6   Telephone:     (415) 554-3859 [Baumgartner]
     Telephone:     (415) 554-3867 [Murphy]
 7   Facsimile:     (415) 554-3837
     E-Mail:        margaret.baumgartner@sfcityatty.org
 8   E-Mail:        kaitlyn.murphy@sfcityatty.org

 9
     Attorneys for Defendants
10   CITY AND COUNTY OF SAN FRANCISCO,
     VICKI HENNESSY; MATHEW FREEMAN,
11   PAUL MIYAMOTO; JASON JACKSON, AND
     SGT. DOLLY
12

13
                                      UNITED STATES DISTRICT COURT
14
                                   NORTHERN DISTRICT OF CALIFORNIA
15
      CANDIDO ZAYAS, RUBEN SOTO,                        Related Case No. 18-cv-06155 JCS
16    ALFREDO RUIZ, JOSE POOT, MILTON
      LECLAIRE, NIGEL HENRY, ROBERT                     STIPULATION AND PROPOSED ORDER FOR
17    DOMINGUEZ, and MATTHEW BRUGMAN                    RELEASE OF CLASS MEMBERS LAST
      on behalf of themselves individually and others   KNOWN RESIDENCE AND CONTACT
18    similarly situated, as a class and Subclass,      INFORMATION

19            Plaintiffs,

20            vs.

21    SAN FRANCISCO COUNTY SHERIFF’S
      DEPARTMENT, CITY AND COUNTY OF
22    SAN FRANCISCO, SAN FRANCISCO
      SHERIFF VICKI HENNESSEY; UNDER
23    SHERIFF MATHEW FREEAN; CHIEF
      DEPUTY SHERIFF PAUL MIYAMOTO;
24    CAPTAIN JASON JACKSON, SARGEANT
      DOLLY and John & Jane DOEs, Nos. 1 - 50,
25
              Defendants.
26

27
            WHEREAS the parties to this matter have agreed to a settlement in principal;
28
      Stip re Defendants’ Addresses                      1           /users/kuzu/dropbox/1 sf county jail sewage/pleadings-
      Johnson v. CCSF - Case No. 3:18-cv-04890-JCS                                   sewage/stipulation release names.docx
               Case 3:18-cv-06155-JCS Document 72 Filed 05/05/20 Page 2 of 3




 1          WHEREAS the parties have negotiated a settlement of class claims from inmates or former

 2   inmates in the San Francisco County jail;

 3          WHEREAS plaintiffs must provide notice to the potential class claimants;

 4          WHEREAS the identity of inmates is protected confidential information under California Penal

 5   Code Section 13102;

 6          WHEREAS plaintiffs’ counsel will require the addresses of the members of the class, all of

 7   whom are or were former inmates housed in A, B, C and G blocks of County Jail 4 from the time

 8   period January 1, 2017 to September 30, 2018 in order to provide notice for the conditional class

 9   settlement;

10          WHEREAS the parties believe that the majority of the class members are no longer in custody

11   and only defendants have access to this information;

12          WHEREAS the PARTIES have entered into a protective order in this case that allows for

13   designation of confidential documents;

14          NOW WHEREFORE THE PARTIES HEREBY STIPULATE that for purposes of

15   administration of the settlement of the putative class action only, defendants may release the last

16   known address and contact information of all inmates who Plaintiffs’ counsel will provide to

17   Defendants’ counsel as members of the putative class, under confidentiality provision of the protective

18   order in these consolidated cases. Plaintiffs must destroy the records following the completion of the

19   administration of the class settlement.

20          SO STIPULATED.

21
            Dated: April 24, 2020                    DENNIS J. HERRERA
22                                                   City Attorney
23                                                   MEREDITH B. OSBORN
                                                     Chief Trial Deputy
24                                                   KAITLYN MURPHY
                                                     Deputy City Attorneys
25

26

27

28
      Stip re Defendants’ Addresses                         2            /users/kuzu/dropbox/1 sf county jail sewage/pleadings-
      Johnson v. CCSF - Case No. 3:18-cv-04890-JCS                                       sewage/stipulation release names.docx
               Case 3:18-cv-06155-JCS Document 72 Filed 05/05/20 Page 3 of 3




 1
                                                By: /s/ Kaitlyn Murphy
 2                                                 KAITLYN MURPHY
 3                                                 Attorneys for Defendants

 4    Dated: April 24, 2020                          LAW OFFICE OF YOLANDA HUANG

 5
                                                     _/s/ Yolanda Huang____________________________
 6                                                   Yolanda Huang
 7                                                   Counsel for Plaintiffs, individually and others
                                                     similarly situated, as a class and Subclass, and for Dion
 8                                                   Taylor

 9

10

11
     Under N.D. Cal. Local Rule 5-1(i)(3), I attest that I obtained concurrence in the filing of this document
12   from Kaitlyn Murphy on or about April 24, 2020.
     .
13                                                 By: __/s/ Yolanda Huang______________
                                                            YOLANDA HUANG
14

15
                                                        [PROPOSED]
16
                                                           ORDER
17
            The Court orders that the San Francisco County Sheriff shall release the last known address
18
     and contact information of all the individual inmates which Plaintiffs’ Counsel shall provide to
19
     Defendants’ Counsel, as the inmates who are members of the putative class. Plaintiffs may use this
20
     information solely for the administration of the class settlement. Plaintiffs shall destroy these records
21
     upon completion of the administration of the class settlement.
22
            SO ORDERED.
23
            Dated: May 4__, 2020
24

25
                                                                    ______________________________
26
                                                                    Magistrate Judge Joseph C. Spero
27

28
      Stip re Defendants’ Addresses                         3              /users/kuzu/dropbox/1 sf county jail sewage/pleadings-
      Johnson v. CCSF - Case No. 3:18-cv-04890-JCS                                         sewage/stipulation release names.docx
